DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 07/22/2022 and 06/17/2022
Claims 1, 5-7, 11 and 18-19 have been amended.  Claims 8-10, 17 and 20 have been withdrawn.  Overall, claims 1-7, 11-16 and 18-19 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 06/17/2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-5, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazakis et al. (Kazakis) (Patent Number 6,328,545B1-provided with the IDS filed on 07/22/2022 by the applicants).
	Regarding claim 1, as shown in Figs. 3 and 9, Kazakis discloses a scroll device 10 comprising: a housing 12; a motor (see col. 4, lines 61-62) having a shaft 14; an orbiting scroll 36 connected to the shaft 14 for moving the orbiting scroll; a fixed scroll 16 mated to the orbiting scroll; an idler shaft 90, 100, 102, 104 (see the annotated Fig. 9 below) extending from the orbiting scroll 36 to the housing 12, the idler shaft 90, 100, 102, 104 comprising a channel 124 formed therein, the channel configured to enable cooling liquid to flow between the housing and the orbiting scroll; and a cooling liquid inlet (A- see the annotated Fig. 9 below – see col. 9, lines 17-35) in fluid communication with the channel 124.       


    PNG
    media_image1.png
    606
    600
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    668
    676
    media_image2.png
    Greyscale


	Regarding claim 2, Kazakis discloses further comprising a cooling liquid outlet (B -see col. 9, lines 17-35 and the annotated of Fig. 9 above) in fluid communication with the channel 124.     
	Regarding claim 3, Kazakis discloses wherein the cooling liquid inlet (A) is in fluid communication with the cooling liquid outlet (B) via the channel 124 (see the annotated Fig. 9 above).     
	Regarding claim 4, Kazakis discloses wherein the cooling liquid inlet (A) is positioned closer to the housing 12 and the cooling liquid outlet (B) is positioned closer to the orbiting scroll 36.     
	Regarding claim 5, Kazakis discloses wherein the scroll device comprises a plurality of idler shafts 90, 100, 102, 104 (see col. 7, lines 27-31 and Fig. 2) extending from the orbiting scroll 36 to the housing 12, each of the shafts comprising a channel 124 formed therein. 
	Regarding claim 11, as shown in Figs. 3 and 9, Kazakis discloses a scroll device 10 comprising: a housing 12; a motor (see col. 4, lines 61-62) having a shaft 14; an orbiting scroll 36 connected to the shaft 14 for moving the orbiting scroll; a housing 12 mated to the orbiting scroll via a plurality of idler shafts 90, 100, 102, 104, at least one of the plurality of idler shafts 90, 100, 102, 104 comprising a channel 124 formed therein; and a cooling liquid inlet (A- see col. 9, lines 17-35 and the annotated Fig. 9 above) in fluid communication with the channel 124.        
	Regarding claim 12, Kazakis discloses wherein each of the plurality of idler shafts 90, 100, 102, 104 is eccentric.     
	Regarding claim 13, Kazakis discloses further comprising a cooling liquid outlet (B -see col. 9, lines 17-35 and the annotated of Fig. 9 above).     
	Regarding claim 14, Kazakis discloses wherein the cooling liquid inlet (A -see col. 9, lines 17-35 and the annotated of Fig. 9 above) is in fluid communication with the cooling liquid outlet (B -see col. 9, lines 17-35 and the annotated of Fig. 9 above) via the channel 124.     
	Regarding claim 15, Kazakis discloses wherein cooling liquid enters the cooling liquid inlet (A -see col. 9, lines 17-35 and the annotated of Fig. 9 above) which is closer to the housing 12 than the orbiting scroll 16.    
	Regarding claim 16, Kazakis discloses wherein at least two of the plurality of idler shafts 90, 100, 102, 104 (see col. 7, lines 27-31 and Fig. 2) comprise a channel 124 formed therein, and further wherein cooling liquid passes through the channel 124 of a first one of the plurality of idler shafts in a first direction (see col. 9, lines 17-35).
	Regarding claim 18, as shown in Figs. 3 and 9, Kazakis discloses a scroll device 10 comprising: a motor (see col. 4, lines 61-62) having a shaft 14; an orbiting scroll 36 connected to the shaft 14 for moving the orbiting scroll; a housing 12 mated to the orbiting scroll via at least one idler shaft 90, 100, 102, 104, the at least one idler shaft comprising a channel 124 formed therein, the channel 124 extending from the housing 12 to an outer surface of the orbiting scroll 36; and a cooling liquid inlet (A-see the annotated Fig. 9 above – see col. 9, lines 17-35) positioned closer to the housing 12 than the orbiting scroll 36, the cooling liquid inlet (A) in fluid communication with the channel 124, wherein cooling liquid enters the cooling liquid inlet (A) and flows through the channel 124.     
	Regarding claim 19, Kazakis discloses wherein the at least one idler shaft comprises three idler shafts 90, 100, 102, 104 (see col. 7, lines 27-31 and Fig. 2), each of the three idler shafts comprising a channel 124 formed therein.

Allowable Subject Matter
3.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
4.	The IDS (PTO-1449) filed on July. 22, 2022 has been considered.  An initialized copy is attached hereto.  

Response to Arguments
5.	The amendment filed on 06/17/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 03/17/2022.
6.	Applicants’ arguments with respect to claims 1-7, 11-16 and 18-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
7.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746